Dissenting opinion

Ladner, J.,
— In the Renner adjudication, relied on in the majority opinion, the auditing judge also said:
“The word ‘contents’ is general in character and is not a certain and definite description of any particular class of property. See Cassidy’s Estate, 344 Pa. 179, 181 (1942), and Graybill v. Fire Insurance Assn., 170 Pa. 75, 83 (1895). Since the word cannot be defined with exactness or precision, each case involving its use is sui generis, and its meaning must be ascertained by studying the testator’s language in light of all the attending circumstances.”
I agree that the statement quoted is the correct principle governing the question of what personal property a testator means to include in a bequest described by the word “contents”, and in my adjudication I so said.
In the Renner case, there were three factors that the auditing judge there mentioned which indicated the testator’s intent:
(а) Decedent’s gross personal estate was approximately $15,000, of which all except a saving fund deposit of $3,000, was located in the house which, with its contents, was bequeathed to claimant. To have interpreted the word “contents” so broadly as to cover four fifths of the entire personal estate would have not only destroyed testator’s obvious testamentary scheme but would have rendered practically meaningless the rest of the will.
(б) There was testimony that testator had the $12,000 (all in cash) in the house only as a temporary expedient. He had made application for a bank safe deposit box in which to place this cash but was unsuccessful in getting a box until a few days before he died when his illness prevented him from utilizing it.
*116(c) Finally, the language used by testator in the Renner case strongly suggested a restricted meaning of the word “contents” was intended. On this point the auditing judge there said: “That the testator intended the phrase ‘entire contents’ in a restricted sense is further suggested by the fact that he qualified it by saying, ‘including my pets and my flower garden’. The pets were kept in testator’s house. If the ‘entire contents’ was meant to include all forms of personal property the pets, which are personal property, would presumably have been included in the gift, and it would have been unnecessary to make specific reference to them.”
Far different is the instant case. Annie McCartney’s gross personal estate was approximately $100,000. Practically all of her securities were kept in her bank safe deposit box. In the safe at her home, besides her jewelry, were kept the items listed in my adjudication, being mostly defaulted foreign bonds, and securities of little or no value, together with $25 in gold. The whole appraised value thereof, viz., $2,300, was a trivial sum compared with her estate. The interpretation of the words “entire contents” so as to include these items neither affected her testamentary scheme nor rendered the rest of the will meaningless.
Further, there was no testimony here as in the Renner case from which it could be inferred that the items were only temporarily in decedent’s house. Rather the inference is that the securities in question were carefully culled out of the valuable securities which remained in her bank safe deposit box.
Finally, the language here, viz.: “entire contents thereof with the exception of wearing apparel and jewelry belonging to me” showed testatrix used the word “entire contents” in the broad sense and felt the excluded articles would pass to her brother unless ex*117pressly excepted, making the instant case the exact converse of the Renner case.
I know of no case, and none is cited either in the majority opinion or in briefs of counsel, that has ever applied the ejusdem generis doctrine to articles excepted from a broadly worded bequest; in fact, Old Colony Trust Co. v. Hale, 302 Mass. 68, 18 N.E. (2d) 432, rules the contrary. It seems to be utterly absurd to apply that doctrine to this case for that would result .in claimant being entitled only to things of the same kind, i. e., things like wearing apparel and jewelry. To apply that doctrine even the household furniture would be excluded and the whole bequest rendered meaningless.
For these reasons, and for the reasons and the authorities set forth in my adjudication, I would dismiss the exceptions.